                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 JEREMY WHEELER,                                                                            Plaintiff

 v.                                                           Civil Action No. 3:18-cv-P774-RGJ

 STEVE WHITE,                                                                             Defendant

                                             * * * * *

                                  MEMORANDUM OPINION

       Upon filing the instant action, Plaintiff Jeremy Wheeler, who is proceeding pro se, assumed

the responsibility of keeping this Court advised of his current address and of actively litigating his

claims. See LR 5.2(e) (“All pro se litigants must provide written notice of a change of residential

address . . . to the Clerk and to the opposing party or the opposing party’s counsel. Failure to

notify the Clerk of an address change may result in the dismissal of the litigant’s case or other

appropriate sanctions.”).

       On December 26, 2018, the copy of an Order sent to Plaintiff at the Oldham County Jail

was returned to the Court by the U.S. Postal Service with a label on the envelope indicating

“Returned To Sender, Not Deliverable As Addressed, Unable to Forward” and with a stamp on

the envelope indicating “Return to Sender, Inmate No Longer Here” (DN 6). Plaintiff apparently

is no longer housed at his address of record, and he has not advised the Court of a change of

address. Therefore, neither orders from this Court nor filings by Defendant in this action can be

served on Plaintiff.

       Rule 41(b) of the Federal Rules of Civil Procedure authorizes the involuntary dismissal of

an action if a plaintiff fails to prosecute or to comply with an order of the court. See Jourdan v.

Jabe, 951 F.2d 108, 109 (6th Cir. 1991) (“Fed. R. Civ. P. 41(b) recognizes the power of the district
court to enter a sua sponte order of dismissal.”). Although federal courts afford pro se litigants

some leniency on matters that require legal sophistication, such as formal pleading rules, the same

policy does not support leniency from court deadlines and other procedures readily understood by

laypersons, particularly where there is a pattern of delay or failure to pursue a case. Id. at 110.

“Further, the United States Supreme Court has recognized that courts have an inherent power to

manage their own affairs and may dismiss a case sua sponte for lack of prosecution.” Lyons-Bey

v. Pennell, 93 F. App’x 732, 733 (6th Cir. 2004) (citing Link v. Wabash R.R. Co., 370 U.S. 626,

630-31 (1962)).

         Because Plaintiff has failed to comply with this Court’s Local Rules by failing to provide

written notice of a change of address, the Court concludes that this case must be dismissed for lack

of prosecution. See, e.g., White v. City of Grand Rapids, 34 F. App’x 210, 211 (6th Cir. 2002)

(“[Plaintiff’s] complaint was subject to dismissal for want of prosecution because he failed to keep

the district court apprised of his current address.”).

         The Court will enter a separate Order of dismissal. This matter could be reopened if so

requested in a timely manner.

Date:   April 16, 2019




cc:    Plaintiff, pro se
A961.005




                                                   2
